VICKERY, J.:
Suit below was brought by the Collection Co., a Louisiana corporation, to recover on certain promissory notes against Maher, and the court directed a verdict against Maher, their maker, for the amount of the note and interest.
The Appellate Court found from the record, New Orleans banks took the notes as security, and that there was a failure upon the obligation of the Land Company. The notes were then sold by the bank to the Collection Company, who bought them in at public auction, and paid for them. This company then became a holder in due course, and stood in the shoes of the bank. So the situation was one where .the notes were turned over in due course, before maturity, for a valuable consideration and were subsequently sold at public auction in accordance with the laws of Louisiana to the Collection Co.
It was submitted in the case that had the bank owned and held these notes, they could have maintained a suit upon them, and the Collection Company, not being a party in the chain of title prior to the receipt of the notes by the bank, could maintain this suit as much as the bank itself.
There was nothing to connect fraud in the inception of these notes against either of these parties, the bank or the Collection Co., and. the burden of proving failure of consideration was upon Maher, because it was admitted that originally there was a consideration. This distinguishes the case of Ginn v. Nolan, 81 OS.
Whether the court was right in directing a judgment in favor of plaintriff, depends upon the question whether there was any evidence to show there was a failure of consideration and that plaintiff was not a holder in due course. This we fail to find. The Collection company had possession of the note and claimed to own it, which was pot denied, and this was some evidence in its favor, and nothing contradicting this, the court was - fight in directipg a verdict. Judgment affirmed.